Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 5 and 6, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 9/16/21, is hereby withdrawn and claims 5 and 6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 18, fig. 2 of Yushan teaches a circuit, comprising: a pulse generator [105]; and a current path [eg. through R1’,M10,R4’,T2] coupled between a first floating voltage [at top terminal of R1’] and a first reference ground, the current path including a current generator [eg. M10,M9] coupled through a resistor [R1’] to the first floating voltage at a first node [eg. at source of M10] of the current generator, and the current generator coupled to be controlled by a pulse signal [106,107] generated by the pulse generator; and a bootstrap circuitry [202-205] coupled to the current path, the bootstrap circuit including a pump capacitor [eg. 204,205] coupled to a second node [eg. at source of M9] of the current generator and to the first reference ground (through 202/203) and configured to provide a voltage at the second node of the current generator based on the pulse signal generated by the pulse generator. Yushan does not teach where the bootstrap circuitry providing voltages to M9 and M10 is a negative bootstrap circuit. However, Hallberg describes using bootstrap circuitry with a bootstrap capacitor to provide a negative voltage to the gate of a transistor to improve efficiency of the switch (col. 8, lines 50-67). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the negative bootstrapping as taught in Hallberg for the purpose of utilizing a suitable and well-known type of gate control to improve switching efficiency. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the current generator is coupled to be controlled by the pulse signal separately from the negative bootstrap circuitry.
Regarding claims 2-10, 12-17, 19, and 20, these claims are allowed since they depend on claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawai (US 10,348,305) describes a level shift circuit using a negative voltage level. Cassia (US 2013/0328597) describes a negative voltage generator. Evans (US 8,810,301) describes a level shifter with adjustably controllable frequency response.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896